Citation Nr: 1754351	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine (low back) disability with radiculopathy pain in the hips and legs, to include as secondary to the service-connected bilateral knee disability.

2. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with limitation of motion.

3. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of motion.

4. Entitlement to a rating in excess of 10 percent for right knee instability.

5. Entitlement to a rating in excess of 10 percent for left knee instability.

6. Entitlement to total disability based on individual unemployability (TDIU), prior to August 27, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Veterans Law Judge (VLJ) in August 2013.  The Board sent the Veteran a letter in July 2016 informing him that the VLJ from his hearing no longer worked at the Board and giving him the option to have a new hearing.  The Veteran did not respond with a request for an additional hearing.

In a January 2014 Board decision, the claim for service connection for a lumbar spine disability was reopened and remanded for further development along with increased ratings for the service-connected bilateral knee disabilities and a TDIU.  The claims were again remanded in January 2017 for further development.

In an April 2017 rating decision, the RO granted the Veteran's claim for a TDIU effective August 27, 2013.  As this is a partial grant of the benefit sought, the claim for a TDIU prior to August 27, 2013 remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2017 decision, the Board found that the medical opinions of record in regard to the Veteran's low back disability did not adequately address all of the raised theories of entitlement and directed the RO to obtain an additional opinion in regard to the Veteran's low back claim.  In its remand directives, the Board directed the examiner to consider specific pieces of evidence, to include: the Veteran's lay statements reporting falls and the onset of pain symptoms; a 1993 letter from the Veteran to his parents describing his back pain; and September 2013 and February 2014 treatment notes reporting falls after the Veteran's right knee gave out with subsequent increased back pain.  

The Veteran was afforded a VA examination in February 2017.  Upon examination, the examiner opined that the Veteran's low back disability was less likely than not related to active duty service or caused by a fall due to instability from his service-connected knee disability.  However, in her rationale, the examiner stated that the Veteran's low back symptoms did not begin until approximately one year after he left service; however as noted above, the Veteran had previously reported that his low back pain began in active duty service.  See February 2014 VA examination.  With respect to secondary service connection, although the examiner determined that it was less likely than not that the Veteran's spine disorder was aggravated by a post-service fall caused by service-connected disabilities, the examiner provided little to no rationale to support this conclusion.  Thus, as the February 2017 VA examination is not complete, a remand is necessary.

In February 2017, the Veteran was also provided a new VA examination for his bilateral knee disability.  While the examination report did contain the requested range of motion measurements, the examiner failed to adequately address whether the Veteran's pain, weakness, fatigability, or incoordination significantly limits his functional ability when he has a flare-up or with repeated use over a period of time.  The examiner stated that such opinion would call for speculation.

When an examiner is asked to render an opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "'the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Additionally, the Court recently held in Sharp v. Shulkin, 29 Vet. App. 26 (2017), that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  In the case of a Veteran with a history of flare-ups, if the examination occurs when a flare-up is not being experienced, the examiner must ascertain adequate information - such as frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means, in order to estimate the Veteran's functional loss due to flares based on all the evidence of record.  Id.    

Relevant to the claim of entitlement to a TDIU prior to August 27, 2013, such issue is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claims for the second issue).




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner not previously involved in the Veteran's case, if possible, to ascertain the current nature and severity of his low back disability.  The claims file must be made available for review, and the examiner must note that a review was completed.  All indicated tests and studies must be completed.  The examiner should address the following:

a. Is the Veteran's current low back disability at least as likely as not (50 percent or greater probability) related to service, including reports of a fall and onset of pain symptoms while in training?  Please consider and comment on his current reports, as well as the 1993 letter he wrote to his parents.  

b. If the answer to (a) is "no," is it at least as likely as not that the Veteran's low back arthritis manifested within the Veteran's first post-service year?

c. Notwithstanding the answers provided for (a) and (b) above, is the Veteran's current low back disability at least as likely as not caused or aggravated beyond its natural progression by his service-connected bilateral knee disabilities?  Please consider and comment on the September 2013 and February 2014 treatment notes reporting falls due to knee instability and increased back pain.  

In formulating the opinion(s), consider all relevant lay and medical evidence.  All opinions are to be accompanied by a comprehensive rationale.  
2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected bilateral knee disabilities. The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed. 

The examiner must address functional impairment, if any, during flare-ups or when the knees are used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record. 

If the Veteran no longer experiences flare-ups of the knee, this should be made clear.  The examiner should then review the record and elicit any information deemed necessary from the Veteran to ascertain the functional impact, if any, the Veteran's prior history of flare-ups had at the time.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner. 

3. Thereafter, readjudicate the issues on appeal, to include whether TDIU may be awarded prior to August 27, 2013.  If the benefits sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative. After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




